Order, Supreme Court, Bronx County (Mark Friedlander, J), entered on or about July 10, 2006, which, to the extent appealed from as limited by the briefs, granted plaintiffs cross motion for summary judgment on the issue of liability on his Labor Law § 240 (1) claim, unanimously affirmed, without costs.
Plaintiff was injured when a temporary platform of plywood pieces laid across floor beams gave way under his weight, dropping him between the beams to shoulder level, with his feet dangling in the air above the basement floor. His uncontroverted deposition testimony established defendant’s liability for providing an unsafe, elevated device within the meaning of section 240 (1) (see Campisi v Epos Contr. Corp., 299 AD2d 4 [2002]; Becerra v City of New York, 261 AD2d 188 [1999]). The fact that the job site supervisor, who did not witness the accident, did not see the hazardous condition after the accident does not warrant denial of the cross motion. Concur—Lippman, P.J., Nardelli, Buckley, Gonzalez and Sweeny, JJ.